DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 Claim Status
	Claims 1-14 and 22-30 are cancelled and new claims 41-44 have been added. Claims 15-21 and 31-44 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2022, 02/03/2022, 02/02/2022, 12/13/2021 and 11/19/2021 have been considered.
Claim Objections
Claim 44 is objected to because of the following informalities:  the phrase "comprises further" should be amended to "further comprises".  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168970 A1 to Kajaria et al. in view of US 7,033,673 B2 to Wiedemann et al. for the reasons set forth in the Office action dated 10/20/2021.
Allowable Subject Matter
Claims 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is not an obvious reason for one skilled in the art to employ a blue pigment or titanium dioxide in the method obtained by employing the coating composition disclosed by Wiedemann et al. in the coating method disclosed by Kajaria et al.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Applicant alleges that neither reference disclose the comparison factor, and there is not a reason to use a pigment in the method of Kajaria because the Wiedemann’s composition is for exterior coating whereas Kajaria is directed to coating the interior surfaces of oilfield operational components. Examiner disagrees. First, regarding the comparison factor, Wiedemann discloses that the coated component has a particle-impact erosion rate less than about 13% compared to the uncoated component. Thus, the coating increases the wear resistance more than twofold. This fact is stated explicitly in the rejection. Second, just because Karajia’s coating is on the inner surface of a liquid-conducting component does not mean that the use of a pigment is irrelevant. (See US 8,616,245 B2 for an example of using pigment for a coating on the inner surface of a hydrocarbon fuel-conducting pipe). If Wiedemann gives aesthetic appeal and anti-UV protection as reasons for using a pigment, then there is nothing . 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762